United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1908
Issued: May 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 11, 2007 appellant filed a timely appeal from a June 22, 2007 Office of Workers’
Compensation Programs’ overpayment decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$25,613.89 overpayment of compensation; and (2) whether the Office properly found that
appellant was not without fault in the creation of the overpayment, thus precluding waiver of the
overpayment.

FACTUAL HISTORY
On September 28, 1991 appellant, then a 45-year-old aircraft mechanic, sustained a right
patella contusion when he slipped and struck a railing with his right knee.1 On October 17, 1994
appellant underwent arthroscopic surgery consisting of chondroplasty of the medial and lateral
femoral condyles, lateral tibial plateau, patella and patellofemoral sulcus and synovectomy for
plica.
In an April 17, 1995 report, Dr. Bernard M. Seger, an attending orthopedic surgeon,
stated that appellant had a 2 millimeter (mm) cartilage level of the patellofemoral joint as shown
on x-ray. Based on Table 62 at page 83 of the fourth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides), he had a ten
percent impairment of the right lower extremity.
By decision dated October 18, 1995, the Office granted appellant a schedule award for
28.80 weeks from January 4 to July 24, 1995 for a ten percent impairment of the right lower
extremity under OWCP file number 160243565. The award was based on a two mm cartilage
level of the patellofemoral joint and Table 62 at page 83 of the fourth edition of the A.M.A.,
Guides. The amount of the schedule award was $14,636.16.
On March 28, 1998 appellant sustained a right knee sprain and meniscus tear while
cleaning an aircraft engine. On June 2, 1998 he underwent arthroscopic chondroplasty of the
medial femoral condyle and partial medial meniscectomy of the right knee.
In a December 3, 1998 report, Dr. Seger stated that appellant had a seven percent
impairment due to joint space narrowing of his right knee as shown on x-ray. On February 2,
1999 an Office medical adviser indicated that appellant had a nine percent impairment of the
right lower extremity which included seven percent for arthritis based on a 3 mm cartilage level
of the knee joint, according to Table 62 at page 83 of the A.M.A., Guides, and two percent for a
partial meniscectomy, according to Table 64 at page 85.
By decision dated February 12, 1999, the Office granted appellant a schedule award for
25.92 weeks from December 3, 1998 to June 2, 1999 for a nine percent impairment of the right
lower extremity under file number 160313429. The impairment included seven percent for
arthritis (a 3 mm cartilage level of the knee joint) based on Table 62 at page 83 of the A.M.A.,
Guides and two percent for a partial meniscectomy based on Table 64 at page 85. The amount of
the schedule award was $14,387.10.
On January 14, 2002 appellant sustained a contusion of the right knee when he slipped
and his right leg struck a chair. In a September 26, 2002 report, Dr. Charles W. Breckenridge, an
orthopedic surgeon, indicated that appellant had a nine percent impairment of the right lower
1

The case record on appeal is a combined file which includes the files for OWCP file number 160243565 for the
September 28, 1991 injury, file number 160313429 for a March 28, 1998 right knee injury and file number
162032007 for a January 14, 2002 right knee injury. The master file number is 160243565. This is the second
appeal in this case. By order dated July 18, 2005, the Board set aside a January 10, 2005 Office overpayment
decision as improperly issued because appellant’s copy of a December 10, 2004 preliminary overpayment notice, as
well as the final overpayment decision, were sent to an incorrect address.

2

extremity, including seven percent for a 3 mm medial cartilage level of the knee joint and two
percent for a partial medial meniscectomy.2
By decision dated January 10, 2003, the Office granted appellant a schedule award for
25.92 weeks from September 26 to December 28, 2002 for a nine percent impairment of the right
lower extremity under file number 162032007. The schedule award included seven percent for
arthritis and two percent for a partial medial meniscectomy. The amount of the schedule award
was $8,650.15.
By letter dated August 9, 2005, the Office advised appellant of its preliminary
determination that he received a $25,613.89 overpayment of compensation. It found that
schedule awards granted on February 12, 1999 for $14,387.10 based on a nine percent
impairment of the right lower extremity, and on January 10, 2003 for $11,226.79 based on a nine
percent impairment of the right lower extremity, were issued in error because appellant had
received a schedule award for a 10 percent impairment of his right lower extremity on
October 18, 1995. The Office notified appellant of its preliminary determination that he was not
without fault in the creation of the overpayment because he knew or should have known that he
was not entitled to receive the schedule awards in 1999 and 2003 for the right lower extremity.
Appellant was given 30 days in which to submit additional evidence or argument or request a
telephone conference, a prerecoupment hearing before the branch of hearings and review or a
final decision.
On August 17, 2005 appellant requested an oral hearing that was held on April 12, 2007.
By decision dated June 22, 2007, the Office hearing representative finalized the
determination that appellant received an overpayment of $25,613.89 because he accepted
schedule awards in 1999 and 2003 for the same part of the body covered by his 1995 schedule
award. The Office determined that he was not without fault in the creation of the overpayment
because he knew or should have known that he was not entitled to additional schedule awards for
the same body part. The Office hearing representative found that appellant received a
$25,613.89 overpayment of compensation and that appellant was at fault in the creation of the
overpayment, thus precluding waiver of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(a) of the Federal Employees’ Compensation Act provides that when an
overpayment has been made to an individual because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Office by decreasing later payments to which the
individual is entitled.3

2

The fifth edition of the A.M.A., Guides (2001) was in effect at the time of Dr. Breckenridge’s evaluation.
However, the arthritis table, Table 17-31 at page 544, and the diagnosed-based estimate table for the partial
meniscectomy, Table 17-33 at page 546 of the fifth edition, were unchanged from the fourth edition.
3

5 U.S.C. § 8129.

3

ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision. There are several errors in
the Office’s calculation of the overpayment of compensation. The October 18, 1995 schedule
award was granted for a ten percent impairment of appellant’s right lower extremity based on a
two mm cartilage level of the patellofemoral joint,4 according to Table 62 at page 83 of the
fourth edition of the A.M.A., Guides. The second schedule award issued on February 12, 1999
included seven percent for a 3 mm cartilage level of the knee joint and two percent for a partial
meniscectomy (performed subsequent to the 1995 schedule award) based on Table 64 at page 85
of the fourth edition of the A.M.A., Guides. The A.M.A., Guides provides for separate
impairment ratings for the knee joint and the patellofemoral joint for reduced cartilage level due
to arthritis. Because the 1999 schedule award was based on arthritis impairment of the knee
joint, not the patellofemoral joint, the seven percent granted for impairment of appellant’s right
lower extremity is not a duplication of the 1995 schedule award. Appellant is therefore entitled
to the seven percent impairment for arthritis of the knee joint, in addition to impairment for
arthritis of the patellofemoral joint.5 On remand, the Office should also determine whether
appellant is entitled to an additional schedule award for his partial meniscectomy.6 Further
development of the medical evidence is necessary to correctly determine appellant’s right lower
extremity impairment. A calculation of any overpayment caused by issuance of the three
schedule awards cannot be made until the correct right lower extremity impairment is
determined. On remand the Office should recalculate appellant’s right lower extremity
impairment based on correct application of the A.M.A., Guides. Following determination of the
schedule award to which appellant is entitled for his right lower extremity impairment, the Office
should determine the amount of any overpayment created by the 1999 and 2003 schedule
awards. In addition to the errors in calculating appellant’s right lower extremity impairment, the
Office erred in its determination that the amount of the 2003 schedule award was $11,226.79.
An Office computer printout shows that the amount of the check issued for the 2003 schedule
award, covering the period September 26 to December 28, 2002, was $8,650.15. The Office
erroneously included, in the $11,226.79 amount for the 2003 schedule award, $2,576.64 which
was paid for lost wages for disability following the final date covered by the schedule award,
December 28, 2002. The $2,576.64 payment covered lost wages for the period of disability from
December 29, 2002 to January 25, 2003. Therefore, the $2,576.64 should not be included in the
4

The patellofemoral joint includes the patella (kneecap) and the femur (the leg bone that extends from the pelvis
to the knee. See DORLAND’S, Illustrated Medical Dictionary (30th ed. 2003) 1384, 682.
5

The 2003 schedule award was granted for the same impairments and body parts as the 1999 schedule award, a
three mm cartilage level of the right knee joint and a partial meniscectomy. Therefore, the 2003 schedule award is a
duplication of the 1999 schedule award and the amount appellant received from the 2003 schedule award constitutes
an overpayment.
6

The fourth edition of the A.M.A., Guides states at page 75, section 3.2, “The Lower Extremity,” that anatomic,
diagnostic and functional methods are used in evaluating permanent impairments of the lower extremity. In general,
only one evaluation method should be used to evaluate a specific impairment. However, in some instances, a
combination of two or three methods may be required. Section 3.2i, “Diagnosis-based Estimates,” at page 84 states
that the evaluating physician must determine whether diagnostic or examination criteria best describe the
impairment of a specific individual. There may be some instances in which elements from both diagnostic and
examination approaches will apply to a specific situation.

4

calculation of the overpayment due to issuance of the 2003 schedule award for appellant’s right
upper extremity impairment.
CONCLUSION
The Board finds that this case is not in posture for a decision. On remand, the Office
should recalculate appellant’s right lower extremity impairment due to arthritis in his
patellofemoral joint (ten percent) and in his knee joint (seven percent). The Office should also
determine whether he is entitled to an additional impairment in his 1999 schedule award due to
his partial meniscectomy. Following the recalculation of appellant’s total right knee impairment,
the Office should determine the correct amount of the overpayment created by the 1999 schedule
award (if it determines that he is not entitled to impairment due to a partial meniscectomy in
addition to the impairment due to arthritis of the right knee joint), and by the 2003 schedule
award. The second issue on appeal, whether the Office properly found that appellant was not
without fault in the creation of the overpayment, thus precluding waiver of the overpayment, is
rendered moot.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 22, 2007 is set aside and the case remanded for further
action consistent with this decision.
Issued: May 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

